Citation Nr: 0002187	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94-44 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active military service from November 1941 
until September 1945 and from April 1948 until May 1966.  The 
veteran's death certificate indicates that he died on 
December [redacted], 1989.  The appellant is the widow of the 
veteran.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1990, from 
the Montgomery, Alabama, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for the cause of the veteran's death.  

The case has been remanded by the Board in January 1998 and 
February 1999 for additional development.  The Board notes 
that the RO attempted to obtain the requested evidence, 
however no response was received from the appellant.  
Additionally, negative responses from the military and the 
National Personnel Records Center were received.  See also 
Epps v. Gober, 126 F.3d at 1469 (Fed. Cir. 1997); Morton v. 
West, 12 Vet. App. 477 (1999) (VA has no duty to assist the 
claimant until the burden of establishing a well grounded 
claim is met.)


FINDINGS OF FACT

1.  The death certificate indicates that the veteran's death 
was caused by transitional cell carcinoma of bladder, Stage 
IV.  A condition listed as contributing to death was coronary 
artery disease.

2.  At the time of death, the veteran was not service-
connected for any disorders.

3.  There is no competent medical evidence that shows a nexus 
between the veteran's transitional cell carcinoma of bladder, 
Stage IV, or coronary artery disease and his active military 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the veteran's death, the appellant, his widow, 
submitted an application for Dependency and Indemnity 
Compensation (DIC) benefits.  In a claim for DIC benefits, 
service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
caused, hastened, or contributed substantially or materially 
toward death.  38 U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. 
§ 3.312 (1999).  A service-connected disability is the 
principal cause of death if it singly or jointly with some 
other conditions was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A service-connected disability is a contributory 
cause of death if it contributed substantially or materially, 
combined with other causes, and aided or lent assistance 
toward death.  38 C.F.R. § 3.312(c).

The threshold question for the Board in determining 
entitlement to DIC benefits is whether the appellant has 
presented a well-grounded claim.  A well-grounded claim is 
one that is plausible, capable of substantiation or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In a cause of death case, the determinative issue is whether 
the cause of the veteran's death can be linked to his period 
of active service.  Because this issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  The 
appellant's opinion that the veteran's cause of death is 
linked to his period of service is insufficient to well 
ground the cause of death claim.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).

The cause of death stated on the veteran's death certificate 
is transitional cell carcinoma of bladder, Stage IV.  A 
condition listed as contributing to death is coronary artery 
disease.  The Board finds that there is no competent medical 
evidence of a nexus between the stated causes of death and 
the veteran's period of service.  Service medical records are 
devoid of complaints, treatment, or a diagnosis of these 
diseases.  There is no record that these diseases became 
manifest to a degree of 10 percent within one year from date 
of termination of such service, so there is no basis for a 
grant of presumptive service connection.  

Furthermore, there is no competent medical evidence linking 
any of these diseases to the veteran's periods of service.  
The basis for the February 1990 medical opinion of S. L. 
Hollobaugh, M.D., relating the veteran's heart condition to 
service, was the reported history of a heart attack suffered 
by the veteran during service in Japan in 1964.  With regard 
to the history reported, the United States Court of Appeals 
for Veterans Claims has held that a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  As the Board has found that the history of the 
veteran having a heart attack in service is uncorroborated by 
the objective evidence of record, it therefore finds that the 
opinion relating the veteran's heart condition to service is 
unsupported by the evidence.  While an examiner can render a 
current diagnosis based upon his examination of the veteran, 
the Court has held that without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Guimond v. Brown, 6 Vet. App. 69 (1993); Swan v. 
Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  "An opinion based upon an inaccurate factual 
premise has no probative value."  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  

As there is no required nexus between the cause of the 
veteran's death and service, the claim is not well grounded 
and entitlement to service connection for the cause of the 
veteran's death is not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

